Citation Nr: 0026850	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  97-27 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his sister-in-law


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran had active military service from March to 
December 1952.  

In March 1953, the RO denied the veteran's original claim of 
service connection for a nervous condition.  The veteran was 
notified of this determination, but did not file a timely 
appeal.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from rating decisions of the RO.

The Board remanded the case in December 1998 to afford the 
veteran the opportunity to testify at a hearing.  

In a December 1999 decision, the Board found that the veteran 
had submitted new and material evidence sufficient to reopen 
his claim of service connection for a nervous disorder.  The 
Board also found that the veteran's claim of service 
connection was well grounded.  The Board then remanded the 
case for additional development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's nervous disorder, diagnosed as generalized 
anxiety disorder, is shown to have clearly existed prior to 
service.

3.  The preexisting nervous disorder is not shown to have 
been aggravated by the veteran's period of active duty.  


CONCLUSION OF LAW

The veteran's current nervous disorder is not due to disease 
or injury which was incurred in or aggravated by service; nor 
may it be presumed to have been incurred in service.  38 
U.S.C.A.  §§ 1101, 1110, 1111, 1112, 1113, 1153, 5107, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  If the disorder is a chronic disease, 
service connection may be granted if manifest to a degree of 
10 percent within the presumptive period following service; 
the presumptive period for psychoses is one year.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).

Factual background

On the veteran's February 1952 examination prior to entrance 
into service, he was evaluated as psychiatrically abnormal.  
Notes indicated that the veteran had mild anxiety reaction 
with multiple somatic complaints.  The examination report 
noted that the veteran was qualified for induction.  On the 
report, the physician entered a "3" in the "E" and "S" 
physical profile boxes.  The "E" stands for eyes, and the 
"S" stands for psychiatric.  See McIntosh v. Brown, 4 Vet. 
App. 553, 555 (1993).  The physician assigns a number from 1 
to 4, 1 signifying that the individual is medically fit for 
any military assignment, and 4 indicating physical defects of 
such severity that performance of military duty is 
drastically limited.  Id.

Further review of the veteran's service medical records 
reveals that during his ten months of service, the veteran 
had frequent and consistent in-service treatment for problems 
related to anxiety and nervousness.  Psychiatric examination 
in April 1952 revealed that the veteran was a tense, anxious, 
immature, asthenic individual who had a lifelong history of 
emotional instability and "fits," which were possibly 
epileptic.  In-service diagnoses included:  emotional 
instability reaction, EPTS (April 1952); anxiety reaction 
chronic (April 1952); anxiety reaction, acute and moderate 
(May 1952); neurosis, probably anxiety (May 1952); anxiety 
reaction, chronic and moderate (June 1952); possible epilepsy 
(June 1952); anxiety reaction, acute (September 1952); and 
emotional instability reaction, chronic and moderate 
(September 1952).  In November 1952, a board of officers 
recommended that the veteran be discharged as unfit.  On 
discharge examination in December 1952, the veteran was 
evaluated as psychiatrically abnormal.  Notes indicated that 
he had an anti-social personality.  The examination report 
noted that the veteran was qualified for separation.  Again, 
the physician entered a "3" in the "E" and "S" physical 
profile boxes. 

After separation from service, the veteran filed a claim of 
service connection for a nervous condition.  As noted in the 
introduction, this claim was denied by the RO in March 1953, 
and the veteran did not appeal.  

In September 1976, the VA Chief of Mental Health & Behavioral 
Sciences Service reported that the veteran had been receiving 
psychiatric care from VA for a number of years.  He was 
diagnosed as having severe anxiety with depressive features 
and multiple somatization.

At a VA examination in December 1976, the veteran reported 
that he had been disturbed by the noises of firearms in 
service.  He was reported to have been under the care of his 
own doctor for about 30 years and to have been given various 
medications for his nerves.  The veteran was diagnosed as 
having mental retardation and chronic anxiety state.

In a July 1977 RO rating decision, the veteran was granted a 
nonservice connected pension for anxiety reaction, rated as 
70 percent disabling. 

At a VA examination in June 1978, the veteran was diagnosed 
as having chronic anxiety reaction in an inadequate 
personality.

During a hearing at the RO in January 1979, the veteran's 
sister-in-law reported that the veteran had not had a nervous 
condition prior to his entry into service.  She reported that 
she had noticed there had been something wrong with him when 
he returned home from service.  

VA outpatient treatment records, reflecting treatment from 
March 1985 to June 1985, show that the veteran was assessed 
as having chronic severe anxiety with depression and multiple 
somatic complaints.

Received in September 1988 were VA outpatient treatment 
records, reflecting treatment from January 1976 to May 1987.  
In February 1976, the veteran was diagnosed as having chronic 
anxiety reaction with confusion under stress.

In May 1997, a VA staff psychologist reported that the 
veteran had been in treatment in the Outpatient Clinic for 
over 20 years.  The veteran indicated that his brother had 
been killed on the same day of his induction into the 
military.  He reported that he had been treated 
inappropriately by his Army superiors and that he had 
mistakenly been put into the brig for days.  He stated that 
he had been unable to function and had been put into a 
stockade for three months.  The staff psychologist reported 
that the veteran was obviously suffering from some mental 
illness and that he had sufficient PTSD symptoms.

VA outpatient treatment records dated from February 1995 
through November 1998 show ongoing treatment to include group 
therapy sessions at the mental health clinic.  In January 
1998, a VA outpatient treatment record assessed the veteran 
as having general anxiety.

During a hearing at the RO in March 1999, the veteran 
reported that he had had an epileptic seizure prior to 
entering service.  He noted that while he was given 
medication for his nerves at that time, he did not have any 
preservice psychiatric problems.  The veteran's 
representative essentially indicated that the veteran's 
disability prior to entering service had been aggravated in 
the service as a result of traumatic experiences and poor 
treatment.  The veteran testified that his younger brother 
was killed shortly after he entered service, that he was 
given emergency leave to return home, and that the military 
police mistakenly arrested him a few days later.  The veteran 
indicated that he was treated poorly during service, that he 
spent time in the stockade, and that he underwent in-service 
treatment for nervous problems.  The veteran reported that he 
had treatment by a private physician for his nerves at some 
time following separation from service, that he received 
treatment at the Soldier's Home in Chelsea in the 1960's, and 
that VA treatment began sometime in the 1970's.

In September 1999, the Board remanded the veteran's case for 
additional development to include a new VA examination.  On 
remand, the examiner was asked to express opinions as to:  
(1) the medical probability that the veteran is currently 
suffering from a psychiatric disability due to disease or 
injury which was incurred in or aggravated by service; and 
(2) the medical probability that any pre-existing psychiatric 
disability underwent an increase in severity beyond natural 
progression during service.

In October 1999, the veteran underwent an examination at QTC 
Medical Service for the VA.  The examining physician noted 
that the veteran, as a child, had had trouble comprehending 
and understanding what was going on in class and that he left 
school in the eighth grade.  It was noted that the veteran 
had what he called an "epileptic seizure" when he was 14, 
and that he was treated with Phenobarbital for a while but 
then stopped.  The examiner indicated that the veteran 
described himself as a teenage boy who preferred to stay by 
himself.  He reportedly did not have many friends, preferred 
his own company and withdrew from others.  

With regard to the veteran's period of service, it was noted 
that on the day after the veteran was drafted into the Army, 
the chaplain at Fort Devens informed him that his brother was 
killed in a truck accident.  It was noted that the veteran 
was given an emergency pass to go home.  The veteran 
indicated that while spending the week at home, military 
police came to his house and placed him in the brig.  He was 
returned to Fort Devens where the military reportedly 
realized that they had made a mistake and expressed their 
regrets to the veteran.  The examiner noted the veteran's in-
service history of disciplinary and medical problems, and 
indicated that the veteran was given a "general discharge" 
in December 1952.  

It was noted that once back in civilian life, the veteran 
continued to lead an isolated life.  The examiner stated that 
the veteran did not do any work and that he suffered from 
feelings of anxiety and isolation.  He indicated that the 
veteran lived in his parents' house with his sister and 
brother, that he preferred to be isolated, and that he had no 
friends.  The examiner noted that the veteran had been in 
group therapy at the Causeway Street VA outpatient treatment 
clinic in Boston for the previous 25 years.  It was reported 
that the veteran had been taking Ativan and Prozac for many 
years to relieve his symptoms of anxiety and depression.  
Present symptoms reportedly included confusion, panic 
attacks, depression, difficulty focussing on the 
responsibilities of daily living, heart palpitations, 
sweating hands, lightheadedness, uneasiness, difficulty 
staying still and hypersensitivity to noise.  The examiner 
noted that although the veteran reported that he had had 
these symptoms since 1952, there was evidence that the 
veteran had the symptoms of anxiety prior to his admission to 
the military service based on the entrance examination in 
1952 which found him to be suffering from mild anxiety with 
somatization.  

In his impression, the examining physician noted that it was 
clear that the veteran had had difficulty in instructed 
situations as a child and an adolescent.  He further noted 
that the veteran had trouble concentrating, trouble 
understanding what was going on, and trouble adapting to the 
school environment.  The examiner reported that, although he 
believed that the veteran's brother's death contributed to 
his behavior while in the military service, and that it was 
possible that this trauma might contribute to symptoms of 
post-traumatic stress disorder, there was nothing that 
indicated the veteran's service was the cause of any post-
traumatic stress disorder.  The examining physician stated 
that when the veteran returned to civilian life, he once 
again preferred to be by himself.  He reiterated the point 
that this was typical of the veteran's lifestyle prior to 
entering into military service.  The examiner indicated that 
the veteran's inability to work all of these years, his 
remaining home alone, and his isolation, were all indications 
of longstanding anxiety and depression, strong feelings of 
inadequacy, and lack of self-confidence.  He opined that 
while the veteran did have some traumatic experiences while 
in the military service, there was nothing to support a 
finding that the veteran's symptoms were the result of his 
brief military service.  

The diagnosis was that of generalized anxiety disorder with 
restlessness, feeling keyed up, irritability, and difficulty 
concentrating from childhood on through the military service 
and since discharge from the military service.  In final 
comments, the examining physician indicated that the 
veteran's generalized anxiety disorder was not the result of 
a service-connected disability, and that there was no 
evidence to indicate that the veteran's condition was 
service-connected.  The physician stated that the veteran's 
"behavior after his leaving the military service is 
consonant with and a continuation of his behavior prior to 
his entering the military service."  

Analysis

Initially, the Board finds that the weight of the evidence 
supports a finding that the veteran had an anxiety disorder 
prior to entering active duty.  

This fact was specifically noted on his February 1952 report 
of examination prior to entrance into service, and no medical 
evidence has been presented which shows otherwise.  In 
addition, after examining the veteran, reviewing the claims 
file, and assembling a medical history, the physician who 
performed the October 1999 evaluation found that the veteran 
had symptoms of anxiety prior to military service.  That 
physician based his finding on, among other things, the fact 
that the veteran had feelings of isolation, inadequacy, 
anxiety and depression that pre-dated military service.  
Furthermore, the physician found it pertinent that the 
veteran had a history of difficulty in instructed situations 
as a child and an adolescent, and that the veteran had a 
history of trouble concentrating, trouble understanding what 
was going on, and trouble adapting to the school environment.  
Although the file contains lay statements essentially 
asserting that the veteran had no pre-service anxiety 
problems, those claims are outweighed by the medical evidence 
from the veteran's period of service as well as the above-
noted 1999 medical opinion, which clearly indicate that the 
veteran had a nervous disorder that pre-dated service.   

The Board next finds that the veteran's pre-service disorder 
was not aggravated by his period of service.  The Board bases 
this finding, in part, on the records from the veteran's 
period of service, which do not appear to show any chronic 
increase in the severity of the veteran's pre-service anxiety 
reaction from the time he entered service until the time he 
left.  On entrance into service, the veteran was found to 
have a mild anxiety reaction problem.  During his ten months 
of service, he was noted to have had lifelong emotional 
instability and he was treated for anxiety reactions 
described at times as moderate.  At separation, the veteran's 
abnormal psychiatric condition was reported as an anti-social 
personality.  These records do not show a chronic increase in 
the severity of the veteran's pre-service anxiety problems.  
The Board finds it pertinent, however, that the records from 
service do include some evidence showing that the veteran's 
anxiety problems remained constant during service.  
Specifically, the veteran was evaluated as psychiatrically 
abnormal on both his February 1952 report of examination 
prior to entrance into service and his December 1952 report 
of examination prior to separation.  On both examination 
reports, the physician entered a "3" in the "E" and "S" 
physical profile boxes. 

Based on a review of the evidence as a whole, the Board finds 
that there was not an increase in the severity of the 
veteran's pre-existing nervous disorder during service; 
hence, it cannot be presumed to have been aggravated by 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
Furthermore, the weight of the medical evidence on file 
supports a finding that the veteran's current generalized 
anxiety disorder, which has been present since childhood, was 
not made more severe by his period of service.

In reaching this conclusion, the Board finds credible and 
persuasive the opinions and explanations of the examining 
physician who performed the evaluation for the VA at QTC 
Medical Service in October 1999.  Specifically, the Board 
finds that the most recent examination report provides 
competent medical evidence indicating that the veteran's 
currently demonstrated generalized anxiety disorder had 
existed from childhood, through the military service, and 
since his discharge from the military service.  Of particular 
importance were the examiner's final comments which 
essentially indicated that the veteran's generalized anxiety 
disorder was not the result of a service-connected 
disability, that there is no evidence to indicate that the 
veteran's condition was service-connected, and that the 
veteran's "behavior after his leaving the military service 
is consonant with and a continuation of his behavior prior to 
his entering the military service."

Given the opinions rendered on the basis of the most recent 
examination in October  1999, and the lack of any medical 
evidence indicating that the veteran's anxiety disorder was 
incurred in or aggravated by service, the Board concludes 
that the preponderance of the evidence is against the claim 
of service connection for a nervous disorder, diagnosed as 
generalized anxiety disorder. 


ORDER

Service connection for a nervous disorder is denied.



		
	JAMES L. MARCH
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

